United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NEW PORT RICHEY OUTPATIENT CLINIC,
New Port Richey, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1490
Issued: November 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2013 appellant, through counsel, filed a timely appeal from an April 30,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) denying her
occupational condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an aggravation of a mold
allergy with consequential headaches due to exposures in the performance of duty.
On appeal, counsel contends that as appellant established occupational exposures to
mold, her claim for mold-induced migraines and allergic reactions should be accepted.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 4, 2012 appellant, then a 56-year-old medical support assistant, filed an
occupational disease claim (Form CA-2) claiming that, on or before February 11, 2010, she
sustained an aggravation of allergies with migraines and cluster headaches due to exposures to
mold at work. She experienced headaches at the end of the week after being exposed to mold for
several days at work. Appellant did not stop work at the time she filed her claim.
In a June 26, 2012 letter, OWCP advised appellant of the evidence needed to establish
her claim. It requested a statement from an attending physician explaining how and why mold
exposures at work would cause the claimed allergic reactions and headaches. It afforded her 30
days to submit additional evidence.
In July 26, 2012 statements, appellant asserted that the clinic flooded 8 to 10 years prior,
causing mold to develop in the building. She alleged that there were leaks in the clinic ceiling on
June 7 and 25, 2012 after heavy rain, causing additional mold growth. Appellant submitted the
June 15, 2011 and July 16, 2012 e-mails to employing establishment officials advising them of
mold found on walls and around skylights. Housekeeping investigated the mold on each
occasion.
The employing establishment submitted two supervisory statements acknowledging a
history of mold problems in the building where appellant worked, and that contractors were
called to investigate.
In an April 18, 2012 report, Dr. Jaime Kratz, an attending Board-certified internist,
diagnosed chronic rhinitis, sinusitis and migraine headaches. He prescribed a nasal spray. In a
May 8, 2012 report, Dr. Randall Guttridge, an attending osteopathic physician, diagnosed
migraine headaches, mold and dust allergies.2
By decision dated October 16, 2012, OWCP denied appellant’s claim on the grounds that
fact of injury was not established. It found that she submitted insufficient factual evidence to
establish that she was exposed to mold in the performance of her federal duties.
In a letter dated November 7, 2012, appellant requested a telephonic hearing that was
held on February 14, 2013. At the hearing, counsel asserted that industrial hygiene reports
proved the presence of mold in the building where appellant worked. The hearing representative
advised appellant to submit a report from her physician explaining how such exposure caused the
claimed allergic and headache conditions. Following the hearing, counsel submitted a
September 20, 2012 mold and fungi remediation plan for the employing establishment,
documenting significant water damage and fungal contamination. The employing establishment
submitted supervisory statements asserting that all mold had been remediated by
October 15, 2012.

2

Appellant experienced chest pressure while at work on August 13, 2012 and sought medical attention at the
employing establishment health unit. Her symptoms improved on oxygen. Appellant refused transfer to a hospital
emergency room.

2

In a November 12, 2012 report, Dr. Jose L. Cruz, an attending Board-certified family
practitioner, related that appellant was exposed to mold while working at the employing
establishment. He noted that she developed migraine headaches and a chronic dry cough.
Dr. Cruz diagnosed allergic rhinitis, dry cough and headaches. He ordered imaging studies of
the nasal sinuses and referred appellant to a pulmonologist.
By decision dated April 30, 2013, an OWCP hearing representative affirmed the
October 16, 2012 decision denying appellant’s claim. The hearing representative found that
appellant had established that she was exposed to mold at work; however, the medical evidence
did not establish that her exposure caused the claimed allergies and headaches.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.5
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant claimed that she sustained migraine headaches and allergic reactions due to
exposure to mold at work. OWCP accepted that she was exposed to mold at work, but denied
her claim finding that the medical evidence was not sufficient to establish that her exposure
caused or aggravated the claimed medical conditions.
Appellant submitted an April 18, 2012 report from Dr. Kratz, an attending Boardcertified internist, who diagnosed chronic rhinitis, sinusitis and migraine headaches.
Dr. Guttridge, an attending osteopathic physician, diagnosed migraine headaches, mold and dust
allergies on May 8, 2012. However, neither physician mentioned a history of appellant’s
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

3

occupational exposure to mold or addressed causal relationship. Dr. Cruz, an attending Boardcertified family practitioner, submitted a November 12, 2012 report noting appellant’s workplace
exposures to mold. He diagnosed allergic rhinitis, dry cough and headaches. Dr. Cruz did not
explain, however, how such accepted exposures to mold caused the diagnosed conditions.
Therefore, his report is insufficiently rationalized to meet appellant’s burden of proof in
establishing causal relationship.7
The Board notes that OWCP advised appellant by June 26, 2012 letter and at the
February 14, 2013 hearing of the medical evidence needed to establish her claim. She did not
submit sufficient evidence on the issue of causal relation. Therefore, appellant has not
established that she sustained an allergic or headache condition in the performance of duty. She
submitted insufficient rationalized medical evidence to establish the causal relationship asserted.
On appeal, counsel contends that as OWCP accepted that appellant was exposed to mold
at work, her claim for mold-induced migraines and allergic reactions should be accepted. As
stated, the medical rationale submitted does not support that those exposures caused or
aggravated any medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an aggravation of a
mold allergy with consequential headaches due to exposures to mold in the performance of duty.

7

See Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2013 is affirmed.
Issued: November 25, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

